Exhibit 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-(k)(1) The undersigned each acknowledges and agrees that the Statement on Schedule 13D to which this Joint Filing Agreement is attached as an exhibit (the “Statement”) is filed on behalf of each of the undersigned and that all subsequent amendments to the Statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned each acknowledges that each shall be responsible for the timely filing of such amendments and for the completeness and accuracy of the information concerning the undersigned contained therein, but shall not be responsible for the completeness or accuracy of the information concerning the other parties hereto, except to the extent that the undersigned knows or has reason to believe that such information is inaccurate. This Agreement may be executed in any number of counterparts and all of such counterparts taken together shall constitute one and the same instrument. Date: April 23, 2014 BHANU CHOUDHRIE /s/ Bhanu Choudhrie Bhanu Choudhrie EMBLEM CAPITAL LIMITED By: H.T.M. Services Ltd. Authorized Signatories /s/ Annette Mactavious By: Annette Mactavious /s/ Juan Carlos Quezeda By: Juan Carlos Quezeda EMBLEM INVESTMENTS LLC By: /s/ Bhanu Choudhrie Bhanu Choudhrie Manager
